Citation Nr: 1641185	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for a heart disability, to include mitral valve prolapse, an old myocardial infarction, and coronary artery disease (CAD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in March 2007 and May 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans' Law Judge in March 2010.  A transcript of the hearing has been associated with the Veteran's claims file. 

The claim for entitlement to service connection for a heart disability was previously remanded by the Board in December 2010, February 2013, July 2013, and November 2015.  The claim was also remanded by the United States Court of Appeals for Veterans Claims (Court) in June 2015.  The November 2015 remand came after the Court remand and was to obtain additional development.  The requested development was performed and the matter is before the Board once again. 

With respect to the TDIU claim, it arose out of a May 2015 rating decision, and was appealed in a November 2015 notice of disagreement.  As explained in more detail below, the appeal of that issue has not been addressed by the Agency of Original Jurisdiction (AOJ), and the Board is obligated to address it.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, has been raised by the record in the Veteran's September 2016 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record in the November 2015 notice of disagreement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

With regard to the issue of entitlement to service connection for a heart disability, the Veteran had identified additional VA treatment records that have not been obtained and associated with the claims file.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

In April 2016, the Veteran identified treatment records from the VA facility in Kerrville, Texas, that noted treatment from January 2007 through "present."  The Board notes that the AOJ responded to the identification, which was made on an Authorization for Release of Information, by sending a letter stating that it did not meet the criteria for action under the PMR Program Guidelines because it did not identify a private medical provider.  However, the AOJ did not attempt to obtain the VA records which were identified.  The most recent treatment records in the file are from December 2015.  The AOJ should have attempted to obtain the records from January 2016, forward.  As the Veteran has identified these records and they are VA medical records; VA must obtain them prior to adjudication.  Therefore, this issue must be remanded for additional development. 

With regard to the claim for entitlement to a TDIU, the AOJ has not issued a statement of the case in response to the Veteran's timely filed notice of disagreement.  In November 2015, VA received the Veteran's notice of disagreement with a May 2015 rating decision, specifically with the denial of a TDIU.  VA has yet to issue a Statement of the Case as to the issues.  Therefore, the Board is obligated to remand those claims.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and evaluation records.  In particular the AOJ should obtain the records from the Kerrville, Texas, VA facility from December 2015, forward. 

2.  Thereafter, readjudicate the issue of entitlement to service connection for a heart disability.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

3.  Furnish the Veteran a statement of the case as to the issue of entitlement to a TDIU.  Inform the Veteran that in order to perfect an appeal of the claims, he must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




